Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-2381-LTB-MEH

   WALTER CHARNOFF

         Plaintiff,

   v.

   NANCY LOVING, d/b/a ARTSUITE NY,
   ARTPORT LLC,
   STUDIO 41, LLC,
   ALICIA ST. PIERRE,
   MARTIN ST. PIERRE,
   ISP HOLDINGS, INC., and
   DAVID HINKELMAN

         Defendants.

    DEFENDANTS NANCY LOVING, d/b/a ARTSUITE NY, ARTPORT LLC, STUDIO 41,
      LLC AND DAVID HINKELMAN’S OPPOSITON TO PLAINTIFF’S MOTION TO
                          DISQUALIFY COUNSEL


                                       INTRODUCTION

         Charnoff’s Motion to Disqualify is another low in a long line of personal attacks

   aimed to distract from the merits of his case and to further subvert the purposes of

   Fed.R.Civ.P. 1: to ensure the just, speedy, and inexpensive determination of this action.

   Despite the fact that Ms. Getches has represented the Defendants for over 14 months,

   Charnoff now claims —after discovery is closed and dispositive motions pending— that

   disqualification is appropriate because Ms. Getches’ deposed him with respect to his

   (myriad) publicly available court cases and work history and (allegedly) pointed her pen

   at him once.

         Charnoff claims disqualification is appropriate because (1) “attorney-client

   privileged information, work-product privileged information and confidential information”


                                               1
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 2 of 15




   obtained during her previous representation of him has been “used for Defendants

   benefit in this action and for a potential claim by Hinkelman” and (2) because she is

   representing two defendants in this action (Studio 41 and ArtPort) who are suing each in

   Florida other over the same monies paid by Charnoff in this case. [DOC 156 p. 2]. Each

   ground for disqualification is legally and factually baseless. Charnoff’s Motion fails

   because he identifies zero confidential or privileged factual information that Ms. Getches

   previously obtained from him and he, instead, bases his Motion on advice that Ms.

   Getches (allegedly) provided him and which he (or his attorney) then chose to disclose,

   not Ms. Getches. Even if disqualification could be based on legal advice revealed by

   the movant, and it cannot, Charnoff has not (and cannot) show that such legal advice

   has been used against him in this case. Finally, Studio 41 and ArtPort are not suing

   each other over monies paid by Charnoff and there is no conflict in Ms. Getches’

   representation of both defendants. Defendants request that the Court deny Charnoff’s

   Motion and award costs and other relief as appropriate.

                                           STANDARD

           “Motions to disqualify counsel rest within the sound discretion of the trial court.”

   Funplex Partnership v. Funplex P'ship v. F.D.I.C., 19 F. Supp. 2d 1201 (D. Colo. 1998).

   “In interpreting and applying rules of professional ethics, the Court must consider, above

   all, the effect on the lawyer’s client.” In re Renfrow, No. 17-10385-R, 2018 WL 6266186,

   at *3 (Bankr. N.D. Okla. Nov. 28, 2018).

      I.      Disqualification is Only Appropriate as to a Former Attorney Where the
              Specific Factual Contexts Are the Same or Substantially Related to the
              Former Client’s Matter




                                                  2
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 3 of 15




            “A lawyer shall not knowingly represent a person in the same or a substantially

   related matter in which a firm with which the lawyer formerly was associated had

   previously represented a client....” Colo.R.Prof.Conduct 1.9(b). This paragraph

   “operates to disqualify the lawyer only when the lawyer involved has actual knowledge

   of information protected by Rules 1.6 and 1.9(b).” Comment to Rule 1.9. The party

   seeking to disqualify opposing counsel on the ground of a former representation must

   establish 1) “an actual attorney-client relationship existed between the moving party and

   the opposing counsel” 2) “the present litigation involves a matter that is ‘substantially

   related’ to the subject of the movant’s prior representation” and 3) “the interests of the

   opposing counsel’s present client are materially adverse to the movant.” Religious Tech.

   Ctr. v. F.A.C.T.Net, Inc., 945 F. Supp. 1470, 1479 (D. Colo. 1996). “‘Substantiality is

   present if the factual contexts of the two representations are similar or related.’” Quark,

   Inc. v. Power Up Software Corp., 812 F.Supp. 178, 179 (D. Colo. 1992) (quoting Smith

   v. Whatcott, 757 F.2d 1098, 1100 (10th Cir.1985) (emphasis added)). In seeking to

   disqualify an attorney, “[s]pecific facts must be alleged and ‘counsel cannot be

   disqualified on the basis of speculation or conjecture....’” Id. (quoting FDIC v. Sierra

   Resources, Inc., 682 F.Supp. 1167, 1170 (D. Colo.1987) (emphasis added)). “The

   burden of establishing the grounds for disqualification is on the moving party.” People

   ex rel. Woodard v. District Court, 704 P.2d 851, 853 (Colo. 1985). To grant a motion,

   the trial court must “determine that any remedy short of disqualification would be

   ineffective.” People v. Hoskins, 333 P.3d 828, 835 (Colo. 2014).

      II.      Disqualification is Disfavored and Charnoff Identifies No Prejudice From
               Continued Representation 14 Months into this Action




                                                 3
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 4 of 15




           “Disqualification is a severe remedy that should be avoided wherever possible.”

   Myers v. Porter, 130 P.3d 1023, 1025 (Colo. 2006). A court may disqualify an attorney

   only when the movant sets forth specific facts “showing [] a clear danger that prejudice

   to a client or adversary would result from continued representation.” Id. “The required

   showing of prejudice cannot be based on mere speculation or conjecture.” People v.

   Nozolino, 298 P.3d 915, 918 (Colo. 2013). “Violation of an ethical rule, in itself, is

   neither a necessary nor a sufficient condition for disqualification.” Myers, 130 P.3d at

   1025. In fact, “[t]he disqualification of an attorney or firm, or any other sanction, based

   solely on a rule violation—absent sufficient proof of prejudice—would likely exceed a

   district court’s jurisdiction.” Id. at 1026.

           Even when there might be an alleged violation, courts should “recognize that a

   motion to dismiss opposing counsel itself can be used as an unfair trial tactic.”

   Greenebaum-Mountain Mortg. Co. v. Pioneer Nat’l Title Ins. Co., 421 F. Supp. 1348,

   1352 (D. Colo. 1976). “The attempt by an opposing party to disqualify the other side’s

   lawyer must be viewed as part of the tactics of an adversary proceeding.” Id. Thus,

   courts must be wary of a party’s using a motion to disqualify as a procedural weapon.

   See Mercantile Adjustment Bureau, LLC v. Flood, 278 P.3d 348, 353 (Colo. 2012);

   Fognani v. Young, 115 P.3d 1268, 1272 (Colo. 2005). Moreover, late filing of a motion

   to disqualify can justify the summary rejection of that motion. Marguerite A. Walk Private

   Found. Corp. v. Grand Teton Music Festival, Inc., No. 16cv155-F, 2017 WL 3449604, at

   5 (D. Wyo. Mar. 8, 2017) (citing Redd v. Shell Oil Co., 518 F.2d 311, 315 (10th Cir.

   1975); see Monarch Normandy Square Partners v. Normandy Square Assocs. Ltd.

   P’ship, 1989 WL 86963, at 3 (D. Kan. July 26, 1989) (“A motion to disqualify should be



                                                  4
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 5 of 15




   made with reasonable promptness after a party discovers the facts which lead to a

   motion.”).

                                         BACKGROUND

          Ms. Getches represented Mr. Charnoff and his company, RentRange, for a few

   months, over five years ago, when she was at her former firm, Moye White, LLP.

   Declaration of Liza Getches (“Declaration”), attached hereto as Ex. 1, at ¶ 3. In that

   case, the “Taylor Action,” Ms. Getches entered her appearance on July 3, 2014 and the

   case was dismissed by stipulation of the parties on October 15, 2014. Declaration ¶ 3,

   Ex. A, B. Ms. Getches does not recall the majority of the details of her brief

   representation of RentRange and Mr. Charnoff and does not recall whether she met him

   in person in addition to speaking with him on the phone. Id. ¶ 4. At the inception of this

   case, Ms. Getches recalled that Mr. Charnoff owned RentRange, a client she

   remembered from Moye White, and as a result she consulted with ethics counsel

   regarding the propriety of her representation, both prior to and after counsel for

   Charnoff’s initial threat to move to disqualify her, over a year into the case, on October

   14, 2020. Declaration ¶ 10. Without waiving any attorney-client privileged protections,

   Ms. Getches proceeded with representation of Defendants based on advice of counsel.

   Id. at ¶ 11.

          Clearly Charnoff has known about the representation since the inception of this

   case (and whatever he believes he disclosed to her) yet he waited 14 months to file his

   Motion as a transparent and untimely procedural weapon to harm Defendants and

   distract from the merits of this case. Charnoff identifies no basis for filing his Motion

   now, other than an unfair trial tactic, and Defendants will be further prejudiced in



                                                 5
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 6 of 15




   defending this frivolous action by being forced to incur extensive additional attorneys’

   fees if forced to retain new counsel, where discovery has closed and dispositive motions

   have already been filed.

                                         ARGUMENT

       I.      Prior Representation of Charnoff in the Taylor Case Does Not Justify
               Disqualification

            The Taylor Action was an employment dispute where Taylor sued RentRange for

   failure to pay him under an employment agreement and sued Charnoff for various torts,

   including allegedly assaulting Taylor while collecting a company laptop.1 See Complaint

   attached as Exhibit C.

            Charnoff alleges that during her representation of RentRange, Getches learned

   “a broad array of facts about RentRange, its corporate structure, line of business and

   activities in the marketplace” and that she had meetings, calls, and “advised him over

   the next several years.” [DOC 16 p. 7]. To the contrary, Ms. Getches did not advise

   Charnoff over several years: she was counsel on the Taylor litigation from July 2014 to

   October 2014, and left Moye White one year later in October 2015. Declaration ¶ 7. To

   be clear, RentRange is not a party to this case and any business information she

   learned regarding RentRange pertains in no respect to the factual context of this action,

   which involves the purchase and sale of art.




   1 Charnoff attaches Exhibit 2 for a misleading purpose. [DOC 156-3]. Exhibit 2 shows
   Ms. Getches’ contact information for the 2014 Taylor case as Shoemaker, Ghiselli +
   Schwartz (SGS) but she did not represent Charnoff at SGS. Declaration ¶ 9. Ms.
   Getches joined SGS in November 2015 and the Taylor Litigation concluded a year prior,
   in October 2014. Id. ¶ 8.


                                                6
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 7 of 15




          Charnoff claims Ms. Getches demonstrated ”the height of disloyalty” when she

   asked generic questions about the Taylor litigation in “a transparent attempt to use the

   allegations in those cases to paint Plaintiff in a negative light” and to use “Plaintiff’s

   actions in following [her] advice against him” when she previously told him he had “done

   nothing wrong.” Motion [DOC 156] p. 4. Charnoff does not explain how Ms. Getches

   painted him in a negative light or used her advice against him.

          Distilled, Charnoff’s position is that “Defendants’ defense strategy, in part, is

   substantially related to this action, because they intend to utilize [Charnoff’s] alleged

   mismanagement of RentRange “to demonstrate that [he] lacks credibility, is overly

   litigious, and seeks to avoid paying legitimate obligations.” Id. p. 5. But the alleged

   mismanagement of RentRange would have been Taylor’s strategy, not Ms. Getches’

   strategy, and allegations regarding Charnoff’s alleged mismanagement are public

   record contained in public court filings, and could be drawn upon by any attorney. See

   Complaint, supra. Moreover, seeking to show a lack of credibility, litigiousness, and

   failure to pay legal obligations is a common method employed by attorneys including

   Ms. Getches because juries are instructed to consider the credibility of witnesses.

   Declaration ¶ 15.

          In any event, Ms. Getches did not question Mr. Charnoff regarding

   “mismanagement” of RentRange. Id. ¶ 19. Rather, it was Charnoff who unnecessarily

   detailed advice that Ms. Getches (allegedly) provided to him related to the Taylor

   settlement (whether to accept stock versus attorneys’ fees). Charnoff Affidavit ¶ 8;

   Motion p. 8; Ex. 2 (Charnoff Dep.) at 14:21-15:23. The fact that Ms. Getches engaged

   in common-place deposition questioning regarding the Taylor Action, along with



                                                  7
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 8 of 15




   Charnoff’s other extensive court cases, in no way establishes that the two matters are

   substantially related, as required for disqualification.

      II.      Getches Did Not Represent Charnoff on the RentRange, Onit Solutions
               LLC and REIsmart, LLC Transaction and There is No Basis for
               Disqualification

            Charnoff claims Ms. Getches’ previous involvement in a transactional matter

   justifies disqualification. [DOC 156 p. 3]. However, Charnoff does not identify

   confidential or privileged information he provided to Ms. Getches that she has used in

   this case and, instead, himself reveals legal advice she (allegedly) provided to him while

   at her former firm, Moye White. Id. Charnoff states Ms. Getches provided legal advice

   and guidance on the formation, management, and sale of certain assets between OnIt,

   REI, and RentRange, including guidance on “whether OnIt had title to certain intellectual

   property … and drafted an Opinion Letter that it had “clear title.” [DOC 156, p. 8 ¶ 9]

   Charnoff Affidavit ¶ 10.

            Ms. Getches does not have access to five-year old information from her prior firm

   but (1) she is, (and has always been) a litigator not a transactional attorney, (2) she did

   not perform title searches, and (3) she did not draft legal Opinion Letters at Moye White.

   Declaration ¶ 20. Instead, Moye White had a formal Legal Opinion committee in place

   which included attorneys that she understood were trained or qualified to draft Legal

   Opinions. Id. Ms. Getches was not a member of the group and did not draft formal

   Legal Opinions. Id. In any event, there is no confidential information identified that Ms.

   Getches used against Mr. Charnoff and, instead, it is Charnoff who drafted an affidavit

   where he chose to disclose the legal advice (allegedly) provided by Ms. Getches. See

   Ex. [156-4]; [DOC 156, p. 8 ¶ 9]; Charnoff Affidavit ¶¶ 9-11.



                                                 8
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 9 of 15




             Charnoff details advice he was provided [DOC 156 p. 9 ¶ 10-11] leading up to

   and during the Ladd Litigation, specifically regarding a demand letter from Ladd, and

   states that the advice he was provided by Moye White and Ms. Getches was “negligent”

   because the Ladd Litigation was eventually commenced in late October 2015, the same

   date that Ms. Getches moved firms. See Declaration ¶ 7. Ms. Getches did not

   represent Charnoff in the Ladd Litigation and she did not provide him advice with

   respect to the Ladd Litigation because it was litigated when she was already at her

   current firm. Id. ¶ 9.

             Charnoff claims Ms. Getches “weaponized the (unidentified) privileged and

   confidential information she obtained during her prior representation of Charnoff” and

   “sought to expose privileged and confidential information” [DOC 156 p. 4, 10] but he

   identifies zero privileged and confidential information she either obtained at Moye White

   or received as a result of her questioning during the deposition, and there is none.

   Instead of information he disclosed to Ms. Getches, Charnoff discloses various advice

   he received from Ms. Getches in his Motion and Affidavit, which was not discussed nor

   elicited during his deposition, and which has indisputably not been used in this case

   (and it has not). [DOC 156] p. 8-9, ¶¶ 7 – 10. Charnoff Affidavit ¶¶ 7-9.

      III.      Questions Were Not Propounded to Aid an (Alleged) Future Hinkelman
                Suit

             Charnoff claims Getches asked questions about Plaintiff’s management of

   RentRange leading up to the Ladd Litigation in an attempt to “obtain discovery for a

   future case by Mr. Hinkelman.” [DOC 156 p. 4-5]. Specifically, he states she solicited

   information for use in Hinkelman’s future lawsuit when she asked questions regarding

   the structure and management of his various companies, whether he had been accused

                                                9
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 10 of 15




    of misrepresentation by a former employee, and whether he had instructed investors to

    set aside legal reserves. Id. Questions regarding his former work were conducted to

    understand Charnoff’s background and to show Charnoff actually does due diligence on

    companies he invests in which he expects to make a profit. Declaration ¶ 17. The

    question regarding whether an employee had accused Charnoff of misrepresentation

    directly relates to the claims in this case and was to understand whether Charnoff knew

    of the significance, meaning or gravity of the claims he brought in this case. Id. ¶ 18.

    However, Charnoff denied ever being accused of misrepresentation and, as a result,

    Ms. Getches moved on to another line of questioning. Ex. 2 (Charnoff Dep.) at 29:3-5

    (Q: “Were you accused of misrepresentation by employees at Altisource?” A: “I was

    not.”). The question regarding legal reserves was propounded to determine whether he

    included the reserves as assets in his bankruptcy schedules, or chose to not to (such as

    the very art Charnoff failed to disclose in this case).

             In short, the information elicited was not conducted for the purpose of a future

    lawsuit and, to the extent Mr. Hinkelman and Mr. Charnoff chose to litigate in the future,

    Ms. Getches would not represent Hinkelman in any such lawsuit. Declaration ¶ 22.

    Chcharnarnoff’s self-serving argument that the questioning “had no apparent purpose

    other than to obtain discovery for a future case,” [DOC 156 p. 4-5] is nothing but pure

    conjecture and cannot support a claim for disqualification.

       IV.      Counsel Did Not Use Confidential Information to Trigger Plaintiff’s
                Unique Sensitivities

             Charnoff claims Ms. Getches learned Charnoff’s “unique personal characteristics

    … strengths and weaknesses as a witness, and the circumstances likely to cause him

    stress, annoyance and frustration” but he identifies no such unique personal

                                                  10
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 11 of 15




    characteristics. [DOC 156] at p. 7. Instead, Charnoff reveals no-so-unique traits on

    page 7 of his Motion and in his Affidavit ¶ 4-5, that he is “private” “protective of his wife”

    or that he wants “to appear” as “someone is emotionally stable, law-abiding, and

    trustworthy” and that he has a “strong disdain for being pointed at.” Id. Charnoff and

    his counsel further revealed these characteristics to Ms. Getches, counsel for the ISP

    Defendants, and Florida counsel for Studio 41, prior to the deposition in email

    correspondence prior to his deposition Hicks. Ex. 3 (Email from Hicks to Getches,

    August 16, 2020). To the extent this information could be considered protected or

    privileged after Charnoff or his counsel disclosed it on multiple occasions both prior to

    the deposition and in his own Motion it is not unique, privileged nor does Ms. Getches

    believe it was “disclosed” to her five years ago. Declaration ¶ 13. She further asserts

    she does not believe the information to be is memorable or distinct to any client and

    denies he told her he has a “disdain for being pointed at.” Id. ¶ 14.

           Ms. Getches did not learn confidential information regarding Charnoff’s traffic

    tickets but, to the extent she did receive information regarding Mr. Charnoff’s prior

    litigation history, she did not retain the information and, as a result, paid to have her

    paralegal download and review Mr. Charnoff’s publicly available court cases and

    appearances, which are substantial. Id. ¶ 16; Charnoff Case List attached as Exhibit 3.

    In paragraphs 7 and 8, Charnoff (himself) discloses several pieces of “advice” Ms.

    Getches allegedly provided regarding the use of prior litigation history against to him,

    which she denies, but he does not explain how it was “used” against him. See id. ¶¶

    10-12. For example, Charnoff identifies as “most inappropriate” Ms. Getches repeated

    questions “regarding the very same subjects, facts, communications involved in her



                                                  11
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 12 of 15




    prior representations of Plaintiff and his companies” but – unimpressively – cites to her

    generic questioning regarding Mr. Charnoff’s – publicly available – litigation history.

    [DOC 156 ¶ 17].

           Charnoff also claims concern that Defendants “may have hired Ms. Getches

    because she formerly represented Plaintiff”, [DOC 156 p. 5], but Ms. Getches revealed

    her prior representation to her clients, not vice versa. Declaration ¶ 23.

           Finally, Charnoff claims that “at the outset of the case” (over a year ago) she

    inappropriately filed a “background check” of Charnoff and his wife disclosing his and

    his wife’s “political affiliation, her addresses, her assets, and vehicles” [DOC 156 p. 15]

    suggesting Ms. Getches should have filed the same level of personal and financial

    information of her own clients. Charnoff claims Ms. Getches engaged in “harassing and

    irrelevant questioning” regarding his assets to utilize the “unique sensitivities and

    weaknesses as a witness, which matters are confidential and privileged, against [him] to

    harm his interests. [DOC 156 p. 24]. Defendants filed an asset report because they

    were ordered by the court to prove Charnoff’s domicile for purposes of jurisdiction,

    stating, “[a]s applicable to Plaintiff (and Defendant Loving) residence itself is not

    sufficient, itself, to establish jurisdiction.” [DOC 8] at p. 3. Because Defendants and the

    undersigned did not possess such information, they enlisted the assistance of a private

    investigator to provide an asset report related to domicile and residence. See Affidavit

    of Private Investigator [DOC 12-2] and various related filings [DOCS 12-2 – 12-6].

           Stated simply, Charnoff identifies no unique or confidential information that was

    used against him nor explains why his Motion should be granted now when he

    knowingly waited a year to file it.



                                                 12
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 13 of 15




       V.      The Alleged Conflict in Representing Studio 41 and ArtPort is Baseless.

            Charnoff asserts there is an “obvious conflict of interest because both in this

    action and in the Florida action the interests of parties are materially adverse”. Charnoff

    further (incorrectly) claims the ethical conflict would prevent Studio 41 from asserting

    that Loving and ArtPort were acting beyond the scope of their authority in his case and

    also (incorrectly) that they parties are in litigation over the “same monies and reporting

    failures at issue in this case.”

            The instant action involves the sale of art to Charnoff by ArtPort and Loving and

    Charnoff inexplicably brought Studio 41 into the lawsuit despite Studio 41 not being

    involved in the transaction. The Studio 41 Florida lawsuit involves nothing related to the

    Colorado case, but instead, Studio 41’s desire to terminate ArtPort’s agency relationship

    with Studio 41 over an alleged failure to provide timely reporting. See Complaint

    attached as Exhibit 4. After the Florida lawsuit commenced, Studio 41 asked Ms.

    Getches to continue representing it. Declaration ¶ 24. Ms. Getches has repeatedly

    been assured that the Florida lawsuit does not seek monies related to Charnoff, only

    termination of the agency agreement. Id. ¶ 25. Charnoff, in turn, has been advised

    repeatedly that the two cases are distinct, not related and that she would continue to

    represent both defendants, at the request and consent of both defendants. Id. ¶ 26.

    Charnoff’s counsel was also directly advised by Studio 41’s Florida counsel (Jason

    Zimmerman) that the cases are not the same and his suggestion that Ms. Getches

    should withdraw is meritless. See email from Jason Zimmerman to Ian Hicks dated

    October 27, 2017, attached as Exhibit 3. Thus, Charnoff’s Motion on this basis is

    groundless.



                                                 13
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 14 of 15




                                         CONCLUSION

          For the reasons set forth herein, Plaintiff’s motion to disqualify should be denied.



    Dated: October 29, 2020.

                                             Shoemaker Ghiselli + Schwartz LLC




                                             /s/ Liza Getches
                                             Elizabeth H. Getches
                                             SHOEMAKER GHISELLI + SCHWARTZ LLC
                                             1811 Pearl Street
                                             Boulder, CO 80302
                                             Telephone: (303) 530-3452
                                             FAX: (303) 530-4071
                                             Email: lgetches@sgslitigation.com
                                             Attorney for Defendants




                                               14
Case 1:19-cv-02381-LTB-MEH Document 171 Filed 10/29/20 USDC Colorado Page 15 of 15




                                  CERTIFICATE OF SERVICE


           I hereby certify that on this 29th day of October, 2020 a true and accurate copy of
    the foregoing DEFENDANTS NANCY LOVING, d/b/a ARTSUITE NY, ARTPORT LLC,
    STUDIO 41, LLC AND DAVID HINKELMAN’S OPPOSITON TO PLAINTIFF’S MOTION
    TO DISQUALIFY COUNSEL was filed and served via ECF on all counsel of record.




                                             s/ Vanya P. Akraboff




                                               15
